Citation Nr: 9912863	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-39 458	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in New York, New York



THE ISSUE

Entitlement to service connection for a nervous condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The appellant had unverified service from October 10, 1989 to 
March 9, 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 decision of the RO.  



REMAND

A Supplemental Statement of the Case will be furnished to an 
appellant and her representative when additional pertinent 
evidence is received.  38 C.F.R. § 19.31 (1998).  The most 
recent Supplemental Statement of the Case was issued in April 
1998 in this case.  However, in October 1998, the RO 
apparently received the appellant's service medical records.  
Therefore, the RO must undertake to review this new evidence 
and take any appropriate action to adjudicate the claim.  If 
the claim is not allowed, then the appellant and her 
representative should be provided with another Supplemental 
Statement of the Case.  

In addition, it appears to the Board that the appellant's 
representative submitted copies of medical records of another 
individual in January 1997.  The RO should take appropriate 
action in order to clarify this matter and, if indicated, to 
return the medical records in question.  

The appellant also should be afforded another opportunity to 
submit any additional medical evidence which tends to support 
her assertions that she has a nervous condition which 
developed during her military service.  The RO also should 
undertake to verify her reported period of military service.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to verify the nature and extent of the 
appellant's reported period of military 
service.  

2.  The RO also should take appropriate 
action to return any medical records 
pertaining to another individual that 
were submitted in January 1997 by the 
appellant's service representative, if 
indicated.  

3.  The RO then should take appropriate 
steps to contact the appellant in order 
to afford her another opportunity to 
submit any additional medical evidence 
which tends to support her assertions 
that she has current nervous disability 
due to disease or injury which was 
incurred in or aggravated by her military 
service.  

4.  Finally, based on the development 
requested hereinabove, the RO should 
review the veteran's claim of service 
connection for a nervous condition in 
light of all the evidence of record.  
This should include consideration of the 
recently received service medical 
records.  All indicated development 
should be taken in this regard.  Then, if 
the action taken is adverse to the 
veteran, the appellant and her 
representative should be furnished with a 
Supplemental Statement of the Case that 
contains a summary of the relevant 
evidence submitted since the last 
Supplemental Statement of the Case issued 
in April 1998 and a citation and 
discussion of the applicable law and 
regulations. They should be afforded the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required on the appellant's part until further notice from 
the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  



